U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):September 3, 2010 SWORDFISH FINANCIAL, INC. (Exact Name of Registrant as Specified in Charter) Minnesota 0-7475 41-0831186 (State of organization) (Commission File Number) (IRS Employer Identification No.) 142 Wembley Way Rockwall, Texas, 75032 (Address of principal executive offices including zip code) 972-310-1830 (Registrant’s telephone number, including area code) Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a- 12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On September 3, 2009, the board of directors and shareholders owning a majority of the Company’s issued and outstanding common stock voted to amend the Company’s Articles of Incorporation to increase the authorized common shares to 500,000,000 shares with a par value of $.16 per share and establish 50,000,000 shares of preferred stock, par value $.0001 per share. Item 9.01 Financial Statements and Exhibits (c)Exhibits Exhibit No. Description Amendment to Articles of Incorporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SWORDFISH FINANICAL,INC. Date: November 12, 2010 By: /s/Randy Moseley Randy Moseley, Chief Financial Officer
